Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marchev et al (US20170129117) in view of Suh et al (April 4, 2016).
Marchev teaches a strengthened razor blade. 
Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).

Marchev, paragraph 31 of the PGPUB, teaches as shown in FIG. 4, a second coating (18) may be disposed over the first coating (16). In general, the second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, e.g., polytetrafluoroethylene (PTFE), otherwise known as a telomer. Additionally, it is known that when a generally continuous second coating (18) is applied, a reduced telomer coating thickness can provide improved first shave results. For a razor blade (8), the second coating (18) generally has a thickness between about 100 and about 5,000 Angstroms.
Although Marchev teaches second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, this reference does not teach the second coating comprising graphene nanoplatelets. 
Suh teaches mechanical properties of polytetrafluoroethylene composites reinforced with graphene nanoplatelets by solid-state processing. 
Suh, abstract, teaches polytetrafluoroethylene (PTFE)/graphene nanoplatelet (GnP) composites with varying GnP volume fractions are produced by solid-state milling and hot-pressing. 
The tensile test reveals improved mechanical properties of the PTFE/GnP composites. Yield stress of the PTFE/3 vol.% GnP composite increases by 60%, as compared to the neat PTFE. It is attributed to the interference with the movement of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 3 vol% of graphene nanoplatelets as taught by Suh into the second coating (18) comprising a fluoropolymer-containing material as taught by Marchev to improve the yield stress and reinforcing effect of the coating compared to near fluoropolymer-containing material. 
3 vol% of graphene nanoplatelets as taught by Suh overlaps with greater than 0% to about 30% by weight, based on the total weight of the coating as claimed in claim 8. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claims 9-10, Marchev, paragraph 31 of the PGPUB, teaches the second generally includes a fluoropolymer-containing material, e.g., polytetrafluoroethylene (PTFE). 

Regarding claim 11, Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).


Regarding claim 24, 3 vol% of graphene nanoplatelets as taught by Suh overlaps with an amount less than about 5% by weight, based on the total weight of the coating as claimed in claim 24.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 25, Marchev, paragraph 2 of the PGPUB, teaches in order to improve the chemical and mechanical properties of a substrate, e.g., hardness, wear resistance, corrosion resistance, and fatigue resistance, the Substrate, Such as one used for a razor blade, have hard coatings applied to the Substrate, particularly at a cutting edge. For razorblades, these hard coatings, which are typically applied on the cutting edge, serve two major roles, namely to strengthen the razor blade, which allows for slimmer pro files, and to provide a suitable interface for the adhesion of a telomer coating.

Response to Arguments
Applicant’s arguments, filed 6/29/2020, with respect to the rejection(s) of claim(s) 8-11 and 24-25 under Marchev and Xiao have been fully considered and are 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090092747, paragraph 47 of the PGPUB, teaches NGPs may be mixed with such a suspension to form a dispersion. Upon removal (vaporization) of the solvent, fine PTFE powder particles will reside between graphene platelets. By heating to melt out the PTFE powder (at a temperature higher than 320.degree. C.), the polymer melt will flow around to bind to graphene platelets. By cooling the material down to room temperature one obtains an integral electrode with platelets well-bonded by PTFE. 








 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/9/2021